DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendments to the specification filed on 2/18/2020 and 3/31/2020 have been received and entered into the application file. 
The preliminary claim amendment filed 2/18/2020 has been received and entered into the application file.  Claims 1-18 and 35-36 are pending, all of which have been considered on the merits.
	 
Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US2017/040423, filed 6/30/2017.  No further priority/benefit claims are recognized.  The effective filing date of the claims is considered to be 6/30/2017.  

Allowable Subject Matter
	Claims 1-18, 35 and 36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a composition as described in claim 1.  The method of claim 18 is directed to a method of making the composition of claim 1, and this method is also not taught or suggested by the prior art.  The method of claim 35 is directed to a method of using the composition of claim 1, and this method is also not taught or suggested by the prior art.  
The closest teachings of the art are as follows:Bellas et al (Macromolecular Biosciences, 2012): Bellas et al disclose a full thickness, tri-layer skin equivalent that includes epidermis, dermis and hypodermis.  The skin equivalent is produced by providing fibroblasts in collagen solution and forming a gel, thereby forming a fibroblast-containing collagen gel (the dermis).  Keratinocytes are then seeded on top of the fibroblast-containing gel (the resulting layer of keratinocytes forms the 

Roggenkamp et al (Journal Investigative Dermatology, 2013): Roggenkamp et al generates an in vitro 3D skin model to study innervation of skin.  Roggenkamp et al generates a tri-layered skin model by providing fibroblasts in a first collagen gel, seeding keratinocytes on the top of the fibroblast-containing collagen gel, providing dorsal root ganglions (neurons) in a second collagen gel.  The second collagen gel is placed atop a polymer substrate, the first collagen gel is placed atop the second collagen gel: 

    PNG
    media_image1.png
    169
    457
    media_image1.png
    Greyscale

(Supplemental Fig. S1(a)).
 The resulting skin model differs from the instant invention in that it does not use silk fibroin as a matrix material, it does not provide the keratinocytes in a separate matrix material, and it does not contain an adipocyte layer. 

Park et al (International Journal Biological Macromolecules, 2016): Park et al disclose use of silk-fibroin scaffold for skin tissue engineering.  Park et al teach culturing fibroblasts on silk fibroin scaffolds, and then seeding keratinocytes upon the top of the fibroblast-seeded silk fibroin scaffold.  Park et al differs from the instant invention in that they do not teach providing keratinocytes in a separate silk fibroin scaffold, they do not teach providing adipocytes in a separate silk fibroin scaffold (they do not contemplate provision of adipocytes at all), and they do not teach inclusion of nervous system cells.  

Overall, while different prior art references teach different pieces of the composition of claim 1, no prior art reference teaches or suggests all elements of the composition of claim 1.  For example, it would have been obvious to modified the composition of Bellas et al to substitute a silk fibroin scaffold for the collagen gel used with the fibroblasts, based on the teachings of Park et al, but these references do not teach or suggest teach inclusion of neurons.  Roggenkamp et al teach that neurons can and should be included in skin models to more accurate recapitulate natural skin structure, but it cannot be predicted how neurons would interact with an adipocyte layer.  Thus further inclusion of neurons into the composition of Bellas et al modified by Park et al would have been unpredictable.  Furthermore, none of the prior art references teach provision of keratinocytes in a separate scaffold, rather all references teach seeding keratinocytes directly over the fibroblast-containing scaffold.  Thus there was not teaching or suggestion to provide keratinocytes in their own silk fibroin layer.  In total, the claims are found novel and unobvious over the closest prior art. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The ADS filed 12/28/2018 has domestic benefit claim that has not been recognized by the USPTO:

    PNG
    media_image2.png
    161
    732
    media_image2.png
    Greyscale

(Pg 5 of the 12/28/2018 ADS).
This benefit claim must either be corrected or deleted so that the ADS matches the filing receipt prior to allowance.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633